DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 1-17:
Step 1
Claims 1-17 are directed to a computer-implemented system (i.e. machine). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) an abstract idea of determining expiration of licenses and checking for updated licenses. Specifically, but for the additional elements, Claim 1 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions. For instance, the claimed license code is an example of agreements in the form of contracts, such as licensing. Also, the claimed determining of expiration of the license code and checking for updated licenses codes is an example of business relations related to the licensing contract agreement. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
an on/off mechanism coupled to the intraoral sensor
a driver coupled to said on/off mechanism 
wherein said on/off mechanism has an encrypted licensing code 
whereby said on/off mechanism turns on and off the intraoral sensor
wherein said driver processes said encrypted license code stored in a sensor memory and determines if license code is expired based on the computer clock, exposure counter or other desired limits 
whereby the intraoral sensor periodically checks an online server for an updated encrypted license code and stores new license code in said sensor memory

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements merely serve as a tool to perform the abstract idea. Further, the additional elements “encrypted” generally links the use of the judicial exception to a particular technological environment, that being encryption. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 2-17 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 2 recites the abstract idea of monitoring for problems during use. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 2 recites the additional element of “wherein said control center and licensing management system” and “of the intraoral sensor”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 3 recites the additional element of “wherein said driver controls operation of the intraoral sensor on a computer and uses software which operates on said computer not only in real time, but also in the background so that said control center and licensing management system controls image acquisition and settings for the intraoral sensor so that it can be used with almost any dental imaging software on the market”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 4 recites the abstract idea of updating licensees upon payment and expiration of licenses upon no payment. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 4 recites the additional element of “on the server” and “the intraoral sensor”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 5 recites the additional element of “wherein said sensor licensing system includes a dose optimization tool coupled to the intraoral sensor”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 6 recites the abstract idea of user guidance for taking patient x-ray measurements. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 6 recites the additional element of “wherein said dose optimization tool”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 7 recites the abstract idea of checking for updated licenses. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 7 recites the additional element of “said control center and licensing management system” and “of the intraoral sensor to the internet”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 8 recites the abstract idea of license security to prevent tampering of licenses. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 8 recites the additional element of “encrypted”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being encryption.
Claim 9 recites the abstract idea of determining expiration of licenses and checking for updated licenses. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 9 recites the additional element of “wherein said control center and licensing management system includes a mechanism which” and “sensor to a server”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 10 recites the abstract idea of processing images. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 10 recites the additional element of “wherein dental image acquisition software acts as the primary driver for the intraoral sensor and interfaces with other imaging applications to”, “wherein said dental image acquisition software interfaces with other applications via either an SDK driver or a TWAIN driver, whereby said dental image acquisition software can” and “to an imaging application”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 11 recites the abstract idea of recommending settings. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 11 recites the additional element of “wherein said dose optimization tool”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 12 recites the abstract idea of monitoring of image levels. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 12 recites the additional element of “wherein said dose optimization tool includes a real-time signal monitor which”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 13 recites the additional element of “wherein said real-time monitor operates in the background thereby allowing it to be used independent of the imaging application software being used”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 14 recites the abstract idea of counting usage and records data. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 14 recites the additional element of “wherein said real-time monitor” and “sensor”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 15 recites the abstract idea of use of images for debugging. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 15 recites the additional element of “wherein said control center and licensing management system” and “sensor”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 16 recites the abstract idea of providing integrated support with support tools. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 16 recites the additional element of “wherein said control center and licensing management system” and “operating in the background, independent of the imaging application”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 17 recites the abstract idea of monitoring for updates. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 17 recites the additional element of “wherein said control center and licensing management system” and “software or sensor”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. Claim 17 also recites the additional element of “firmware”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being firmware.

Claim 18:
Step 1
Claims 18 is directed to a computer-implemented system (i.e. machine). Therefore, the claim falls within the four statutory categories of invention.

Step 2A Prong One
Claim 18 recites (i.e., sets forth or describes) an abstract idea of determining expiration of licenses, checking for updated licenses, and monitoring for problems during use. Specifically, but for the additional elements, Claim 18 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions. For instance, the claimed license code is an example of agreements in the form of contracts, such as licensing. Also, the claimed determining of expiration of the license code and checking for updated licenses codes is an example of business relations related to the licensing contract agreement. Also, a business relation is evidenced in the monitoring for problems during use. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
wherein said control center and licensing management system comprises: 
an on/off mechanism coupled to the intraoral sensor
a driver coupled to said on/off mechanism 
wherein said on/off mechanism has an encrypted licensing code 
whereby said on/off mechanism turns on and off the intraoral sensor 
wherein said driver processes said encrypted license code stored in a sensor memory and determines if license code is expired based on the computer clock, exposure counter or other desired limits 
whereby the intraoral sensor periodically checks an online server for an updated encrypted license code and stores new license code in said sensor memory 
whereby said control center and licensing management system monitors performance of the intraoral sensor during use and notifies the user of problems


Step 2A Prong Two
Claim 18 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements merely serve as a tool to perform the abstract idea. Further, the additional elements “encrypted” generally links the use of the judicial exception to a particular technological environment, that being encryption. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 18, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Claims 19-20:
Step 1
Claims 19-20 are directed to a computer-implemented system (i.e. machine). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 19 recites (i.e., sets forth or describes) an abstract idea of determining expiration of licenses, checking for updated licenses, and providing user support. Specifically, but for the additional elements, Claim 19 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions. For instance, the claimed license code is an example of agreements in the form of contracts, such as licensing. Also, the claimed determining of expiration of the license code and checking for updated licenses codes is an example of business relations related to the licensing contract agreement. Also, a business relation is evidenced in the claimed providing of user support. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
wherein said control center and licensing management system comprises: 
an on/off mechanism coupled to the intraoral sensor
a driver coupled to said on/off mechanism 
wherein said on/off mechanism has an encrypted licensing code 
whereby said on/off mechanism turns on and off the intraoral sensor 
wherein said driver processes said encrypted license code stored in a sensor memory and determines if license code is expired based on the computer clock, exposure counter or other desired limits 
whereby the intraoral sensor periodically checks an online server for an updated encrypted license code and stores new license code in said sensor memory 
whereby said control center and licensing management system provides integrated support which is live with built-in support tools operating in the background, independent of the imaging application

Step 2A Prong Two
Claim 19 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements merely serve as a tool to perform the abstract idea. Further, the additional elements “encrypted” generally links the use of the judicial exception to a particular technological environment, that being encryption. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 19, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claim 20 has also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 20 recites the abstract idea of monitoring for problems during use. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 20 recites the additional element of “whereby said control center and licensing management system” and “of the intraoral sensor”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13, 16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Lack of Antecedent Basis
Claims 13, 16 and 19 recite "the imaging application" without proper antecedent basis. Appropriate correction is needed.
Claim 20 is also rejected as it depends from claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,697,948 B1 to Rabin et al. (hereinafter “Rabin”) in view of US 9,259,197 B2 to Zeller et al. (hereinafter “Zeller”).

Claim 1: 
Rabin discloses:
an on/off mechanism coupled to the [device] (For “off mechanism” see “punitive action[s]” 41:9-17, 54:12-18, 55:49-56, 56:51-65; For “on mechanism” see 49:12-24, 58:60-65)
a driver coupled to said on/off mechanism (27:66 to 28:11, 47:14-37)
wherein said on/off mechanism has an encrypted licensing code (see “tag[s]” 32:41 to 42:13, see “hash” & “signed tag” 34:16-60)
whereby said on/off mechanism turns on and off the [device] (41:9-17, 49:12-24, 54:12-18, 55:49-56, 56:51-65, 58:60-65)
wherein said driver processes said encrypted license code stored in a [device] memory and determines if license code is expired based on the computer clock, exposure counter or other desired limits (27:66 to 28:11, 47:14-37)
whereby the [device] periodically checks an online server for an updated encrypted license code and stores new license code in said [device] memory (27:66 to 28:11, 37:52-65, 40:29-42, 41:53-63, 47:38 to 48:32, 52:35 to 53:15)
Rabin does not disclose:
intraoral sensor
Zeller, an analogous art of electronic devices, discloses:
intraoral sensor (Abstract; Fig.1 item 20, Fig.1a; 3:34-56)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control center and licensing management system of Rabin to include an intraoral sensor, as disclosed in Zeller. One or ordinary skill in the art would have been motivated to do so in order to improve licensing applicability to other types of devices (Rabin 26:61-67).

Claim 2: 
The combination of Rabin in view of Zeller discloses all limitations of claim 1. Rabin further discloses:
wherein said control center and licensing management system monitors performance of the [device] during use (37:14-27, 42:59 to 43:36, 48:33-46) and notifies the user of problems (50:33-49, 54:19-33, 58:65 to 59:28)
Zeller discloses:
intraoral sensor (Abstract; Fig.1 item 20, Fig.1a; 3:34-56)

Claim 3: 
The combination of Rabin in view of Zeller discloses all limitations of claim 1. Rabin further discloses:
wherein said driver controls operation of the [device] on a computer (27:66 to 28:11, 47:14-37)
and uses software which operates on said computer not only in real time, but also in the background so that said control center and licensing management system controls image acquisition and settings for the [device] so that it can be used with almost any … software on the market (27:66 to 28:11, 37:52-65, 40:29-42, 41:53-63, 47:38 to 48:32, 52:35 to 53:15)
Zeller discloses:
intraoral sensor (Abstract; Fig.1 item 20, Fig.1a; 3:34-56)
dental imaging (Abstract; Fig.1 item 20, Fig.1a; 3:34-56)

Claim 4: 
The combination of Rabin in view of Zeller discloses all limitations of claim 1. Rabin further discloses:
wherein an updated license code is created and stored on the server when a new periodic subscription payment is made (34:65 to 35:5, 59:37-57)
wherein the [device] periodically checks and downloads any updated license code (27:66 to 28:11, 37:52-65, 40:29-42, 41:53-63, 47:38 to 48:32, 52:35 to 53:15)
so that failure to make a payment will result in no license code update being created and eventual expiration of the old license code (59:37-57)
Zeller discloses:
intraoral sensor (Abstract; Fig.1 item 20, Fig.1a; 3:34-56)

Claim 5: 
The combination of Rabin in view of Zeller discloses all limitations of claim 1. Zeller further discloses:
wherein said sensor licensing system includes a dose optimization tool coupled to the intraoral sensor (3:24-56, 5:8-35)

Claim 6: 
The combination of Rabin in view of Zeller discloses all limitations of claim 5. Zeller further discloses:
wherein said dose optimization tool guides user to perform initial exposure measurements of an x-ray head for optimal signal level to minimize patient exposure to ionized radiation thereby insuring optimal image quality while insuring that the lowest possible x-ray generator settings to achieve diagnosable x-ray images (3:24-56, 5:8-35)

Claim 7: 
The combination of Rabin in view of Zeller discloses all limitations of claim 1. Rabin further discloses:
said control center and licensing management system requires periodic connection of the [device] to the internet for license checks (27:66 to 28:11, 37:52-65, 40:29-42, 41:53-63, 47:38 to 48:32, 52:35 to 53:15)
Zeller discloses:
intraoral sensor (Abstract; Fig.1 item 20, Fig.1a; 3:34-56)

Claim 8: 
The combination of Rabin in view of Zeller discloses all limitations of claim 1. Rabin further discloses:
wherein said encrypted licensing code incorporates date and image counter checking to prevent tampering (37:14-27, 42:59 to 43:36, 48:33-46)

Claim 9: 
The combination of Rabin in view of Zeller discloses all limitations of claim 8. Rabin further discloses:
wherein said control center and licensing management system includes a mechanism which detects potential expiration of [device] license (27:66 to 28:11, 47:14-37)
and which notifies user of need to either update license or connect [device] to a server to check/update licensing status (50:33-49, 54:19-33, 58:65 to 59:28)
Zeller discloses:
intraoral sensor (Abstract; Fig.1 item 20, Fig.1a; 3:34-56)

Claim 10: 
The combination of Rabin in view of Zeller discloses all limitations of claim 8. Rabin further discloses:
wherein … image acquisition software acts as the primary driver for the [device] (27:66 to 28:11, 47:14-37)
and interfaces with other imaging applications to acquire and serve up images for processing and display (50:33-49, 54:19-33, 58:65 to 59:28)
wherein said … image acquisition software interfaces with other applications via either an SDK driver or a TWAIN driver (27:66 to 28:11, 47:14-37)
whereby said … image acquisition software can perform preprocessing on the image before transferring to an imaging application, including but not limited noise filtering, sharpening, contrast enhancement or histogram equalization (50:33-49, 54:19-33, 58:65 to 59:28)
Zeller discloses:
dental (Abstract; Fig.1 item 20, Fig.1a; 3:34-56)
intraoral sensor (Abstract; Fig.1 item 20, Fig.1a; 3:34-56)

Claim 11: 
The combination of Rabin in view of Zeller discloses all limitations of claim 6. Zeller further discloses:
wherein said dose optimization tool recommends ideal dose/time settings for use based on adult/child and different x-ray energies (3:24-56, 5:8-35)

Claim 12: 
The combination of Rabin in view of Zeller discloses all limitations of claim 11. Zeller further discloses:
wherein said dose optimization tool includes a real-time signal monitor which monitors image level and will continue to monitor exposure of every image and notify the operator if signal is too high or low immediately after images acquisition during clinical use (3:24-56, 5:8-35)

Claim 13: 
The combination of Rabin in view of Zeller discloses all limitations of claim 12. Zeller further discloses:
wherein said real-time monitor operates in the background thereby allowing it to be used independent of the imaging application software being used (3:24-56, 5:8-35)

Claim 14: 
The combination of Rabin in view of Zeller discloses all limitations of claim 12. Zeller further discloses:
wherein said real-time monitor counts sensor usage and records data such as total exposures (3:24-56, 5:8-35)



Claim 15: 
The combination of Rabin in view of Zeller discloses all limitations of claim 3. Rabin further discloses:
wherein said control center and licensing management system saves and stores recent images to allow for remote review and diagnosis of [device] issues during debugging (50:33-49, 54:19-33, 58:65 to 59:28)
Zeller discloses:
intraoral sensor (Abstract; Fig.1 item 20, Fig.1a; 3:34-56)

Claim 16: 
The combination of Rabin in view of Zeller discloses all limitations of claim 15. Rabin further discloses:
wherein said control center and licensing management system provides integrated support which is live with built-in support tools operating in the background, independent of the imaging application (27:66 to 28:11, 37:52-65, 40:29-42, 41:53-63, 47:38 to 48:32, 52:35 to 53:15)

Claim 17: 
The combination of Rabin in view of Zeller discloses all limitations of claim 15. Rabin further discloses:
wherein said control center and licensing management system monitors real time for software or sensor firmware updates (27:66 to 28:11, 37:52-65, 40:29-42, 41:53-63, 47:38 to 48:32, 52:35 to 53:15)

Claim 18: 
Rabin discloses:
an on/off mechanism coupled to the [device] (For “off mechanism” see “punitive action[s]” 41:9-17, 54:12-18, 55:49-56, 56:51-65; For “on mechanism” see 49:12-24, 58:60-65)
a driver coupled to said on/off mechanism (27:66 to 28:11, 47:14-37)
wherein said on/off mechanism has an encrypted licensing code (see “tag[s]” 32:41 to 42:13, see “hash” & “signed tag” 34:16-60)
whereby said on/off mechanism turns on and off the [device] (41:9-17, 49:12-24, 54:12-18, 55:49-56, 56:51-65, 58:60-65)
wherein said driver processes said encrypted license code stored in a [device] memory and determines if license code is expired based on the computer clock, exposure counter or other desired limits (27:66 to 28:11, 47:14-37)
whereby the [device] periodically checks an online server for an updated encrypted license code and stores new license code in said [device] memory (27:66 to 28:11, 37:52-65, 40:29-42, 41:53-63, 47:38 to 48:32, 52:35 to 53:15)
wherein said control center and licensing management system monitors performance of the [device] during use (37:14-27, 42:59 to 43:36, 48:33-46) and notifies the user of problems (50:33-49, 54:19-33, 58:65 to 59:28)
Rabin does not disclose:
intraoral sensor
Zeller, an analogous art of electronic devices, discloses:
intraoral sensor (Abstract; Fig.1 item 20, Fig.1a; 3:34-56)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control center and licensing management system of Rabin to include an intraoral sensor, as disclosed in Zeller. One or ordinary skill in the art would have been motivated to do so in order to improve licensing applicability to other types of devices (Rabin 26:61-67).

Claim 19: 
Rabin discloses:
an on/off mechanism coupled to the [device] (For “off mechanism” see “punitive action[s]” 41:9-17, 54:12-18, 55:49-56, 56:51-65; For “on mechanism” see 49:12-24, 58:60-65)
a driver coupled to said on/off mechanism (27:66 to 28:11, 47:14-37)
wherein said on/off mechanism has an encrypted licensing code (see “tag[s]” 32:41 to 42:13, see “hash” & “signed tag” 34:16-60)
whereby said on/off mechanism turns on and off the [device] (41:9-17, 49:12-24, 54:12-18, 55:49-56, 56:51-65, 58:60-65)
wherein said driver processes said encrypted license code stored in a [device] memory and determines if license code is expired based on the computer clock, exposure counter or other desired limits (27:66 to 28:11, 47:14-37)
whereby the [device] periodically checks an online server for an updated encrypted license code and stores new license code in said [device] memory (27:66 to 28:11, 37:52-65, 40:29-42, 41:53-63, 47:38 to 48:32, 52:35 to 53:15)
whereby said control center and licensing management system provides integrated support which is live with built-in support tools operating in the background, independent of the imaging application (27:66 to 28:11, 37:52-65, 40:29-42, 41:53-63, 47:38 to 48:32, 52:35 to 53:15)
Rabin does not disclose:
intraoral sensor
Zeller, an analogous art of electronic devices, discloses:
intraoral sensor (Abstract; Fig.1 item 20, Fig.1a; 3:34-56)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control center and licensing management system of Rabin to include an intraoral sensor, as disclosed in Zeller. One or ordinary skill in the art would have been motivated to do so in order to improve licensing applicability to other types of devices (Rabin 26:61-67).

Claim 20: 
The combination of Rabin in view of Zeller discloses all limitations of claim 19. Rabin further discloses:
wherein said control center and licensing management system monitors performance of the [device] during use (37:14-27, 42:59 to 43:36, 48:33-46) and notifies the user of problems (50:33-49, 54:19-33, 58:65 to 59:28)
Zeller discloses:
intraoral sensor (Abstract; Fig.1 item 20, Fig.1a; 3:34-56)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685